816 F.2d 682
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth P. STARZYK, Plaintiff-Appellant,v.STATE OF MICHIGAN and Michigan Department of MentalHealth-Newberry Regional Mental Health Center, Alger CountyDepartment of Social Services of Michigan, Munising, AlgerMarquette County Community Mental Health, MichiganRehabilitation Services, Alger County Probate Court, AlgerCounty Health Department, Alger County Sheriffs' Department,Munising State Police, Michigan Department of Mental Health,Michigan Department of Education, Alger County ProsecutingAttorney, Defendants-Appellees,Sacred Heart Church, Munising, Defendant.
No. 86-1773.
United States Court of Appeals, Sixth Circuit.
April 22, 1987.

Before MERRITT and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and records, this panel unanimously agrees that oral argument is not necessary.


2
On July 14, 1985, plaintiff filed a civil rights action in district court for the Western District of Michigan.  Plaintiff sought injunctive relief and monetary damages arising from his involuntary commitment to a Michigan mental institution in April of 1963 through November of 1964.  Due to the Michigan statute of limitations, plaintiff's action was dismissed as untimely by order entered July 22, 1986.


3
For the reasons set out in the district court's order of July 17, 1986, we affirm the dismissal of appellant's action.  Rule 9(b), Rules of the Sixth Circuit.